 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298Meaden Screw Products Co. and Brian Freid.  Case 13ŒCAŒ34483(E) September 28, 2001 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On November 10, 1998, Administrative Law Judge Wil-liam G. Kocol issued the attached supplemental decision.1  The General Counsel filed exceptions and supporting brief, and the Applicant filed a brief in opposition to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclu-sions only to the extent consistent with this Supplemental Decision and Order.  A. Background On August 1, 1997, the judge issued his decision in the underlying unfair labor practice case involving the Appli-cant.  On May 15, 1998,2 the Board adopted the judge™s 1997 decision and dismissed the complaint in its entirety.3  On June 2, the Applicant filed an application for an award of attorney™s fees and expenses under the Equal Access to Justice Act (EAJA), 5 U.S.C. § 504, and Section 102.143 of the Board™s Rules and Regulations.  The application alleged, inter alia, that the General Counsel was not sub-stantially justified in pursuing the unfair labor practice case against the Applicant.  On June 30, the General Counsel submitted a motion to dismiss the application and an alternative motion to strike certain portions of the ap-plication.  In his motion to dismiss, the General Counsel claimed, inter alia, that his prosecution of the underlying unfair labor practice case was substantially justified throughout all phases of the case. In his Order dated September 8, the judge granted in part and denied in part the General Counsel™s motions.  The judge found substantial justification for the General Counsel to have issued and prosecuted the unfair labor practice complaint against the Applicant, but he found no substantial justification for either the General Counsel™s predecisional settlement posture in the underlying case or the General Counsel™s filing of exceptions to the judge™s 1997 decision.                                                            1 As part of his supplemental decision, the judge incorporated his findings and conclusions set forth in his prior September 8 Order in this case, which we discuss more fully infra. 2 All dates are in 1998 unless otherwise indicated. 3 325 NLRB 762. On October 8, the General Counsel filed an answer, with attached exhibits, seeking a denial of the Applicant™s EAJA application.  Paragraph V of the answer denies cor-responding paragraph 5 of the application alleging that the General Counsel™s position throughout the unfair labor practice case was not substantially justified.  The answer also includes two affirmative defenses asserting substantial justification for the General Counsel™s settlement posture in the underlying unfair labor practice case and the Gen-eral Counsel™s filing of exceptions to the judge™s 1997 decision.  The Applicant filed a reply to the answer. In his supplemental decision dated November 10, the judge struck ﬁthose portions of the answer that seek to relitigate the issue of substantial justification and supple-ment the record.ﬂ  The judge reaffirmed his September 8 Order, including his findings of no substantial justification for the General Counsel™s settlement posture and appeal of the judge™s 1997 decision.  The judge partially granted the application and awarded the Applicant the amount of $30,909.12, plus any additional allowable fees and ex-penses that might be incurred in future litigation of this EAJA case.  The judge also indicated that he would have reached the same result even if he had considered the General Counsel™s answer in full. The General Counsel excepts to the judge™s procedural ruling to strike portions of the October 8 answer and to the judge™s findings of no substantial justification, which were initially set forth in the September 8 Order and reaf-firmed in the judge™s supplemental decision.  We find merit in these exceptions and, for the reasons stated be-low, reverse the judge™s procedural ruling, consider the answer in full, find substantial justification in favor of the General Counsel, and deny the application in toto. B. Procedural Issue The judge ruled that the General Counsel was pre-cluded from ﬁrelitigat[ing] the issue of substantial justifi-cation in an answer where the General Counsel ha[d] already chosen to litigate that issue by filing a motion to dismiss.ﬂ  According to the judge, the June 30 motion to dismiss and the October 8 answer constituted ﬁtwo bites at the appleﬂ on the substantial justification issue.  The judge believed that the substantial justification arguments set forth in the answer could only be considered if based on newly discovered or previously unavailable matters.  The General Counsel excepts to the judge™s ruling and argues that the October 8 answer satisfies the provisions of Section 102.150 of the Board™s Rules and Regulations.  We find merit in this exception. Section 102.150(a) of the Board™s Rules requires spe-cific time periods for the filing of an answer in an EAJA case.  This Rule provides, in pertinent part:  336 NLRB No. 22  MEADEN SCREW PRODUCTS CO. 299(a) Within 35 days after 
service of an application the General Counsel may file
 an answer to the appli-
cation.  Unless the General Counsel requests an ex-
tension . . . under paragraph (b) of this section, fail-
ure to file a timely answer
 may be treated as a con-
sent to the award requested.  The filing of a motion 

to dismiss the application shall stay the time for fil-

ing an answer to a date 35
 days after issuance of any 
order denying the motion. . . . Review of an order 
granting a motion to dismiss an application in its en-
tirety may be obtained by filing a request therefor 
with the Board in Washington, D.C., pursuant to sec-
tion 102.27 of these rules. 
 Under the Board™s Rule, the General Counsel normally 
has 35 days in which to file an answer to the application 
unless he decides to file a motion to dismiss the applica-
tion.  In that situation, the rule permits the filing of a mo-
tion to dismiss the application to extend the normal 35-
day filing requirement for an answer to an additional ﬁ35 
days after issuance of any order denying the motion.ﬂ  In 

other words, if the General Counsel does not prevail on 
his motion to dismiss and desires to continue to contest 
the issuance of an EAJA aw
ard, Section 102.150(a) not 
only permits, but specifically requires, the General 
Counsel to file an answer to
 preserve his challenges to 
the application.
4  Otherwise, Section 102.150(a) reveals 
that failure to file a timely answer may be treated as the 

General Counsel™s consent to 
the award requested by the 
EAJA applicant. 
Section 102.150(c) of the Board™s Rules identifies the 
parameters and scope of an answer in an EAJA case.  
The Board™s Rule states: 
 (c) The answer shall explain in detail any objec-
tions to the award requested and identify the facts re-
lied on in support of the General Counsel™s position.  
If the answer is based on alleged facts not already in 
the record of the adversary adjudication, supporting 
affidavits shall be provided or a request made for 
further proceedings under section 102.152. 
 Section 102.150(c) broadly permits the delineation of 
ﬁany objections to the awardﬂ
 in the answer, and this 
Rule contains no explicit or implicit prohibition against 
the inclusion or restatement 
of any issues or arguments 
that may have been presented in any prior pleading by 
                                                          
                                                           
4 If the General Counsel prevails on his motion to dismiss the appli-
cation, the filing of an answer is not necessary.  Under Sec. 102.150(a) 
of the Board™s Rules, the applicati
on is dismissed unless the Applicant 
decides to seek Board review of the judge™s dismissal of the applica-
tion.  Pursuant to Sec. 102.27 of the Board™s Rules, the Applicant may 
file a request for review within 28 days from the date of the judge™s 
Order of dismissal of the application. 
the General Counsel, including a motion to dismiss the 
EAJA application.  Specifically, this Rule does not re-
strict or limit the General Counsel™s arguments that are 
presented in an answer to ﬁnewly discoveredﬂ or ﬁprevi-
ously unavailableﬂ matters, as the judge found.  Thus, 
Section 102.150(c) places none 
of the restrictions on the 
October 8 answer imposed by the judge in the instant 
case.   We find that the General Counsel complied with the 
provisions of Section 102.152(a).  The General Counsel 
chose to file a timely motion to dismiss the application.  
Then, the judge in his September 8 Order partially denied 
that motion on the substantial justification issue.  That 
partial denial, however, activated the additional 35-day 
provision extending the period for the filing of a timely 

answer under Section 102.150(a).  Thus, when the Gen-
eral Counsel submitted his answer on October 8, the 30th 
day after the issuance of the judge™s September 8 Order, 
he met the time requirements specified by Section 
102.150(a).   
We also find that the October 8 answer satisfies the re-
quirements of Section 102.150(c).  The answer delineates 

the General Counsel™s objections to the award requested 
by the Applicant, identifies pe
rtinent facts in support of 
the General Counsel™s position, and includes supporting 
affidavits and documents.
5  Therefore, we find that the 
judge should not have struck those portions of the Gen-
eral Counsel™s answer pertaini
ng to the substantial justi-
fication issue.   
C. Substantial Justification Issue 
EAJA, as applied through Section 102.143(b) of the 
Board™s Rules, provides that a ﬁrespondent in an adver-
sary adjudication who prevails in that proceeding, or in a 
significant and discrete substantive portion of that pro-
ceedingﬂ and who meets certain
 eligibility requirements 
relating to net worth, corporate organization, number of 
employees, etc., is eligible to seek reimbursement for 
certain expenses incurred in connection with that pro-
ceeding.6  Section 102.144 of th
e Board™s Rules states 
that reimbursement of such expenses will be awarded 

ﬁunless the position of the General Counsel over which 
the party prevailed was substantially justified.ﬂ  To meet 
this burden, the General Counsel must establish that he 
was substantially justified at
 each stage of the proceed-
ing, i.e., at the time of the issuance of the complaint, tak-
ing the matter through hearing, and in filing exceptions 
 5 As here, in Shell Ray
 Mining, 297 NLRB 53, 55Œ56 (1989), the 
General Counsel raised the substantia
l justification argument initially in 
his motion to dismiss the EAJA appli
cation and later in his answer to 
the application. 6 There is no dispute that the Applicant meets these threshold eligi-
bility requirements. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300to the judge™s decision.  An examination of the circum-
stances and evidence available to the General Counsel at 
these junctures is required in order to determine whether 
the General Counsel has carried his burden.  
In 
Galloway School Lines
, 315 NLRB 473 (1994), the 
Board summarized the following principles relating to 
the substantial justification test: 
 In order to determine whether the General Coun-
sel has satisfied this test, it is necessary first to iden-
tify what constitutes substantial justification.  The 
Board has stated that substantial justification does 
not mean substantial probability of prevailing on the 
merits, and that it is not intended to deter the agency 
from bringing forward close questions or new theo-

ries of law.  The Supreme Court has defined the 
phrase ﬁsubstantial justificationﬂ under EAJA as 
ﬁjustified to a degree that could satisfy a reasonable 
personﬂ or having a ﬁreasonable basis both in law 
and fact.ﬂ  
Pierce v. Underwood
, 487 U.S. 552, 565 
(1988).  Thus, in weighing the unique circumstances 
of each case, a standard of reasonableness will ap-
ply. 
 Id. at 473 (footnotes omitted).  Accord: 
Inter-Neighborhood 
Housing
 Corp.
, 321 NLRB 419 (1996), enf. denied 124 
F.3d 115 (2d Cir. 1997). 
Weighing the circumstances 
of the underlying unfair 
labor practice case, the judg
e found that the General 
Counsel was substantially justified in issuing and prose-
cuting the complaint through the hearing stage and the 
posthearing briefing period 
preceding the judge™s deci-
sion.7  However, the judge found that the General Coun-
sel™s settlement posture through the conclusion of the 
hearing and the General Counse
l™s appeal of the judge™s 
1997 decision did not satisfy the substantial justification 
test.  We disagree. 
D. Settlement Posture 
In late 1995, the International Association of Machin-
ists and Aerospace Workers, AFLŒCIO petitioned to 
represent the Applicant™s production and maintenance 
employees.  Brian Freid, an employee working in the 
Applicant™s CNC department, campaigned for the Union.  
Two weeks after the Board conducted an election on the 
Union™s representation petition, the Applicant discharged 
Freid on February 2, 1996.
8  On July 29, 1996, Freid 
filed a timely unfair labor pr
actice charge alleging that 
                                                          
                                                           
7 There are no exceptions to the judge™s finding.  We do not construe 
as properly filed exceptions certain st
atements in the Applicant™s brief 
that arguably challenge the judge™s finding. 
8 After Freid was discharged, the 
Applicant withdrew its objections 
to the election won by the Union, recognized the Union, and negotiated 
a contract with the Union. 
his discharge had violated Section 8(a)(3) and (1) of the 
Act.9  The Applicant denied that Freid™s discharge had 
violated the Act in any manner.  After conducting an 

investigation of Freid™s discharge, the Regional Director 
on behalf of the General Counsel issued a complaint, on 
January 31, 1997, alleging that Freid had been unlaw-
fully fired for engaging in union activities. 
The Regional Director™s precomplaint investigation 
revealed the following information.  On the day of his 
discharge, Freid had been working on the T-7 machine in 
his department.  Shortly before his work shift was sched-
uled to end that day, Freid was notified that he was dis-
charged.  After Freid™s discharge, the T-7 machine 
ﬁcrashedﬂ when an employee attempted to operate it.  
The crash caused damage and 
the machine was unusable 
for at least 1 day.   
The Regional Director obta
ined conflicting evidence 
about this T-7 machine crash, including sworn affidavits 
from Union Representatives Joe Cooper and Don Stella 
and employees Tom Austin, Wayne Weichinger,
10 and Freid.  Cooper
11 and Stella12 attributed responsibility for 
this machine crash to Freid. Freid,
13 Austin,
14 and Weich-
inger
15 gave assurances that Freid was not involved in 
 9 Shortly after Freid™s discharge, the Union filed, but later withdrew, 
an unfair labor practice charge agai
nst the Applicant relating to the 
discharge. 
10 In sec. D, par. 6 of his September 8 Order, the judge mistakenly 
refers to ﬁWeichingerﬂ as ﬁHechinger.ﬂ 
11 Cooper recounted his conversation 
with Freid during a meeting at 
the union hall to discuss then-pendi
ng issues relating to the January 1997 Board election.  When their conversation turned to a discussion of 
Freid™s discharge, Cooper tried to persuade Freid to accept a cash set-
tlement offered by the Applicant in February 1996.  Cooper also told 
Freid that the Applicant believed that Freid had sabotaged company 
equipment.  According to Cooper, Fr
eid denied that he sabotaged the T-
7 machine, but later he admitted to Cooper that he ﬁhad someone else 
do it.ﬂ 
12 Regarding Cooper™s questioning 
Freid about sabotaging company 
equipment, Stella claimed that he was there at the meeting when Freid 

admitted his involvement.
 13 Freid denied that he ever sabotaged any company equipment or 
ever counseled employees to sabotage company equipment.  Freid also 

did not recall telling Cooper at any time that he had someone else sabo-
tage the T-7 machine.   
14 Austin, a former employee, stated 
that he did not believe that Freid 
would sabotage company equipment. 
 He recalled that the T-7 machine 
crashed on two other occasions after Freid™s discharge. 
15 Weichinger, a current employee, stated that, by accident, he had 
incorrectly programmed the T-7 machin
e after Freid left the plant on 
February 2, 1997.  Weic
hinger thought that he may have caused the T-7 
machine crash.  Weichinger confirme
d that Freid had never asked him 
to sabotage a company machine.  Weichinger stated that he did not 
believe that Freid would sabotage a company machine.  Weichinger 
also recalled that he and Tim Piehl, another union representative, had a 
telephone conversation about Freid™s 
situation.  According to Weich-
inger, Piehl was upset because Frei
d wanted to settle his discharge 
claim to include reinstatement and because Weichinger was not willing 

to say that Freid was responsible for the T-7 machine crash.  
 MEADEN SCREW PRODUCTS CO. 301sabotaging company equipment, including the T-7 ma-
chine.   After the issuance of the complaint alleging Freid™s dis-
charge to be unlawful, the Regional Director, on behalf of 
the General Counsel, engaged 
in settlement discussions 
with the Applicant.  By letter dated February 7, 1997, the 
Regional Director proposed, inter alia, job reinstatement 

and backpay for Freid, but he indicated a willingness to 
entertain other settlement possibilities with the Applicant.  
By letter dated February 19, 1997, the Applicant stated 
that it had explored some settlement proposals with the 
Region, and it was opposed to a settlement ﬁalong the lines 
of 100% reliefﬂ for Freid.  The Applicant suggested, with-
out delineating the specifics, th
at it would entertain any 
ﬁreasonableﬂ settlement proposals from the Region.  The 

parties were unable to reach a settlement.  The case pro-
ceeded to trial in May 1997, 
and the judge subsequently 
recommended dismissal of the complaint in his 1997 deci-
sion.   
At the trial, Cooper, Freid, and Weichinger provided 
testimony about the T-7 machine crash immediately after 
Freid™s discharge, which was consistent with the state-
ments in their precomplaint affidavits to the Regional Di-
rector.  In his 1997 decision, the judge found, inter alia, 

that Freid had counseled another employee to damage the 
machine and Freid told Cooper that he had done so.  The 
judge™s findings were based on his crediting of Cooper™s 
trial testimony and his discrediting of Freid™s and Weich-
inger™s trial testimony.  The judge emphasized ﬁCooper™s 
convincing demeanor,ﬂ and found 
ﬁno reason to disbelieve 
Cooper™s testimony.ﬂ
16  The judge also found it ﬁhighly 
unlikely that Cooper, a union agent, would simply fabri-

cate testimony of this nature.ﬂ
17  The judge rejected 
Weichinger™s testimony base
d on demeanor grounds and 
as being evasive and inconsis
tent with the inherent prob-
abilities of the situation, noting that Weichinger had a 
telephone conversation with Freid after his discharge and 
the T-7 machine was not a part of Weichinger™s normal 
routine.  Thus, in light of his credibility findings, the judge 
found that, even if Freid had been unlawfully discharged, 
he was not entitled to reinstatement because of his in-
volvement in the T-7 machine crash.  In his exceptions to 
the judge™s 1997 decision, the General Counsel did not 
challenge the judge™s denial of reinstatement for Freid.  In 
his brief supporting his exceptions to the judge™s 1997 
decision, the General Counsel no longer sought a rein-
statement remedy for Freid™s discharge. 
In his September 8 Order, the judge acknowledged that 
credibility issues existed in the underlying unfair labor 
                                                          
                                                           
16 325 NLRB at 771. 
17 Id. 
practice case, and that the General Counsel has leeway in 

litigating cases that turn on the resolution of the credibility 
of witnesses.  However, the 
judge concluded that the Gen-
eral Counsel should have administratively discredited 
Freid™s and Weichinger™s ﬁinherently unreliableﬂ testi-
mony about the T-7 machine crash.  The judge believed 
that had Freid™s and Weichinger™s testimony been properly 

disregarded the General Counsel would have been without 
any basis to seek Freid™s reinstatement.  Thus, the judge 
found that the General Counsel™s pursuit of a reinstatement 
remedy for Freid, during settlement discussions with the 
Applicant, was not substantially justified.  Contrary to the 
judge, we find that it was not unreasonable for the General 
Counsel to rely on the sworn affidavits of Freid and 
Weichinger for settlement purposes.   
Weichinger gave several statements adverse to his own 
interests as a current employee of the Applicant.
18  His 
admission that he may have been the one to have caused 
the T-7 machine to crash after Freid™s discharge was given 
at considerable risk of economic reprisal, including loss of 
employment.  In addition, former employee Tom Austin 

supported Weichinger™s version of the events insofar as 
Austin stated that he believed that Freid would not sabo-
tage company equipment.  Weichinger™s statements cor-
roborated Freid™s own specific denial of any involvement 
in the sabotage of company equipment, including the T-7 
machine.  Thus, under these circumstances, the General 

Counsel was not obligated to completely discount their 
sworn affidavits. 
The judge also failed to allow for the possibility that 
Cooper and Stella may have had a motive to act contrary 

to Freid™s individual interest
s.  Weichinger recalled that 
the Union had tried to persuade him to blame Freid for the 
T-7 machine crash at a time when the Union was appar-
ently pressuring Freid to take the February 1996 cash set-
tlement offer from the Applicant.  Weichinger indicated 
that the Union was upset apparently because Weichinger 
and Freid were not going along with how the Union 
wanted to dispose of Freid™s union discrimination claim.  
The General Counsel believed that a possible plausible 
explanation for this response by the Union was its compet-
ing institutional interest 
in negotiating a collective-
bargaining agreement on behalf of the remaining unit em-

ployees of the Applicant.  Thus, it is possible that the 
union affidavits might have been substantially influenced 
or compromised by the Union™s frustrations over Freid™s 
continued pursuit of his discrimination claim in a manner 
not endorsed by the Union.   
 18 See Shop-Rite Supermarket, 
231 NLRB 500, 505 fn. 22 (1977) 
(judge credited current employee who testified contrary to the com-
pany™s position). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302We find that the issues involving Freid™s involvement 
or responsibility for the T-7 machine crash turned on 
credibility of the witnesses.  Prior to the issuance of the 
complaint, the Regional Dire
ctor conducted a reasonable 
investigation and attempted to resolve the conflict be-
tween Freid™s and the Union™s version of events.  Freid™s 
sworn statements of denial were corroborated by sworn 

affidavits from Weichinger and Austin, and union repre-
sentatives™ sworn affidavits to the contrary were not free 
of doubt and suspicion.  In these circumstances, we find 
that under the EAJA™s standard
 of ﬁsubstantial justifica-
tionﬂ the General Counsel could pursue a reinstatement 

remedy for Freid in settlement discussions that occurred 
prior to the issuance of the judge™s 1997 decision. 
E. The General Counsel™s Exceptions to 
 the Judge™s 1997 Decision 
In the underlying unfair labor practice proceedings, the 
General Counsel relied on the Board™s 
Wright Line
19 test 
to establish the illegality of Freid™s discharge.  Through-

out these proceedings, the App
licant maintained that on 
February 2 the company pres
ident gave Freid three rea-
sons for firing himŠdeclining production in the CNC 

department, Freid™s poor attendance, and deteriorating 
communication between Freid and his supervisor.  The 

General Counsel argued that these reasons were pretex-
tual, and therefore that the 
presence of an unlawful mo-
tive could be inferred.  Th
e judge assumed that these 
reasons were pretextual, but 
he declined to infer an 
unlawful motive for Freid™s discharge.  Instead, the judge 
credited the Applicant™s attorney who testified that the 

company president had suspect
ed Freid of deliberately 
impairing production in the CNC department before his 
discharge.  Although the Applicant had never asserted 
this suspicion as a basis for discharging Freid, the judge 
dismissed the complaint.   
In his exceptions to the judge™s 1997 decision, the 
General Counsel argued for reversal of the judge™s dis-
missal of the complaint.  The General Counsel excepted 

to some of the judge™s credibility resolutions, and he at-
                                                          
                                                           
19 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982); approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).  As the Board explained in 
Regal Recycling,
 Inc.
, 329 NLRB 355, 356 (1999) (footnotes omitted): 
Under the test set out in 
Wright Line
, in order to establish that the Respondent unlawfully discharged the . . . employees based 
on their union activity, the General Counsel must show by a pre-
ponderance of the evidence that th
e protected activity was a moti-
vating factor in the Respondent™s decision to discharge.  Thus, the 
General Counsel must show that 
the employees engaged in union 
activity, that the Respondent had knowledge of that activity, and 
that the Respondent demonstrated antiunion animus.  Once the 
General Counsel has made the requi
red showing, the burden shifts 
to the Respondent to demonstrat
e that it would have taken the same action even in the absen
ce of the protected union activity. 
tacked, inter alia, the judge™s finding that Freid was ter-
minated for a reason that 
was neither communicated to 
him when he was fired nor relied on by the Applicant 
during the hearing.  The General Counsel also argued 
that Freid™s discharge should
 be overturned because the 
Applicant did not have a good-faith belief that Freid en-

gaged in any deliberate impairment of production in the 

CNC department. 
In his September 8 Order, the judge found that the Ap-
plicant was entitled to an EAJA award because the Gen-
eral Counsel was not substantially justified in filing ex-
ceptions to the 1997 judge™s 
decision.  He read the Gen-
eral Counsel™s exceptions as
 challenging only his credi-
bility resolutions.  We disagree and observe that the 
General Counsel™s exceptions were based on more than a 

dispute over the judge™s credibility resolutions.  We find 
that ﬁ[e]ven accepting the judge™s credibility resolutions, 
the General Counsel reasonabl
y argued that the judge 
should have drawn other inferences from the record that 
would have supported the General Counsel™s position.ﬂ  
Europlast, Ltd.
, 311 NLRB 1089 (1993), affd. 33 F.3d 16 
(7th Cir. 1994). 
The record in the underlying unfair labor practice case 
showed that Freid had been notified of three reasons for 
his discharge, while the Applicant™s attorney testified to 
a previously undisclosed ﬁfourthﬂ reason that the judge 
found justified Freid™s discharg
e.  In light of what ap-
peared to be a shifting of defenses by the Applicant, the 
General Counsel wanted the Board to examine the 
judge™s conclusion that the General Counsel failed to 
establish a prima facie case of 
discrimination.  It is well 
established that shifting of defenses weakens the em-
ployer™s case, because it raises the inference that the em-
ployer is ﬁgrasping for reasonsﬂ to justify an unlawful 
discharge.
20  On review, the Board did not infer unlawful 
motivation, as requested by the General Counsel, be-
cause the Board relied on the testimony of the Respon-
dent™s president that corrobo
rated the testimony of the 
Applicant™s attorney
 about the ﬁfourthﬂ discharge rea-
son.21  Faced with a similar situation in 
Europlast
, supra at 
1089, where it denied the EAJA application, the Board 
stated: Because it was possible to draw a set of inferences 
from the circumstances here that would have supported 
the General Counsel™s position, we find that the Gen-
eral Counsel™s arguments had a reasonable basis in law 
and fact and were therefore substantially justified 
 20 Royal Development Co. v. NLRB, 703 F.2d 363, 372 (9th Cir. 
1983). 
21 325 NLRB at 762 fn. 2. 
 MEADEN SCREW PRODUCTS CO. 303within the meaning of the Equal Access to Justice Act.  
See 
Bennington Iron Works
, 278 NLRB 1087, 1088 
(1986).  That the arguments ultimately proved to be 
unpersuasive is insufficient to sustain the application 
because they were not insubstantial.  
Lion Uniform
, 285 NLRB 249, 258 (1987). 
 Accordingly, we reverse the judge™s finding of no sub-
stantial justification for the General Counsel™s filing of 

his exceptions to the judge™s 1997 decision.  
ORDER The National Labor Relations Board reverses the rec-
ommended Order of the administrative law judge and 
orders that the application of the Applicant, Meaden 
Screw Products, Co., Burr Ridge, Illinois, for attorney™s 
fees and expenses under the Equal Access to Justice Act 
is denied. 
 SUPPLEMENTAL DECISION AND ORDER 
WILLIAM G. KOCOL, Administrative Law Judge.  On May 
15, 1998, the National Labor Relations Board issued a Decision and Order in this case.
1  Thereafter, on June 2, 1998, Respon-
dent filed an application for fees and expenses under the Equal 
Access to Justice Act, Pub. L. 96-481, 94 Stat. 2325 and Sec-
tion 102.143 of the Board™s Rules and Regulations, and a mo-
tion to withhold confidential financial information from public 
disclosure.  That same day the Board referred those matters to 
me for appropriate action.  On 
June 5, 1998, Respondent filed a 
petition to increase maximum atto
rney fee rates.  On June 30, 
1998, the General Counsel filed a motion to dismiss respon-
dent™s application a
nd alternative motion to strike portions of 
the application.  On July 10,
 1998, Respondent filed a reply 
brief in support of the applicat
ion.  On August 3, 1998, Re-
spondent filed a revised itemizat
ion of EAJA recovery sought.  
Treating this as a motion to am
end the application, on August 
6, 1998, I issued an Order granting Respondent™s request to amend the application.  On August 14, 1998, the General Coun-
sel filed a response to Responde
nt™s revised itemization.   
Discussion 
On the entire record in this case, and after considering the 
arguments made by the General Counsel and Respondent, I 
make the following findings of fact.  On September 8, 1998, I 
issued an Order, which I adopt as part of this decision.  In that 
Order I resolved the issues raised by the General Counsel™s 
motion to dismiss.  I conclude
d that the General Counsel was 
substantially justified in some respects but was not substantially 
justified in other respects.  I 
further concluded that Respondent 
was not entitled to the full amount of fees that it had requested.  
Thereafter, pursuant to my request Respondent filed a revised 
schedule of fees and expenses that was consistent with the Or-
der.  That revised schedule is also
 made part of this decision.  
Although the General Counsel was given 10 days to file any 

objections to the revised schedule,
 it did not file any objections.  
                                                          
                                                           
1 325 NLRB 762. 
I therefore conclude that the am
ount of fees and expenses set forth in the revised schedule, in the amount of $30,909.12, is 

consistent with the Order. 
On October 8, 1998, the General Counsel filed an answer.  
The answer admitted that Respondent meets the eligibility re-
quirements under EAJA.  The answ
er also pled a number of 
affirmative defenses.  The answer then goes on to attempt to 
relitigate the issue of whether 
the General Counsel was substan-
tially justified.  On October 
30, 1998, Respondent filed a reply 
to the General Counsel™s answer 
I conclude that the General Counsel may not relitigate the is-
sue of substantial justification in an answer where the General 
Counsel has already chosen to 
litigate that issue by filing a 
motion to dismiss.  As indicated, the General Counsel raised 
the issue of his substantial justification in the motion to dismiss.  
The General Counsel had a full opportunity to make a complete 
record in that regard and present whatever arguments he 
thought appropriate.  I then resolved those issues.  The General 
Counsel now attempts to supplement the record and make addi-
tional arguments on that issue.
2  I conclude that the General 
Counsel may not now do so; the Ge
neral Counsel is not entitled 
to two bites at the apple.  The 
Board has consistently held that 
the General Counsel is not a preferred party in Board proceed-
ings.  No party is entitled to raise an issue and then, after the 
issue is decided and it has the 
benefit of the judge™s ruling, 
supplement the record and make additional arguments on the 

issue that has already been decided.
3  Common notions of fair-ness and efficiency require that th
is not be allowed.  Moreover, 
such a procedure would render any ruling on the merits of a 
motion to dismiss meaningless, since such a ruling would not 
be a final disposition of the issues raised.  Accordingly, I shall 
strike from the General Counsel™s answer those portions that 
seek to relitigate the issue of 
substantial justification and sup-
plement the record.
4 CONCLUSIONS OF LAW 
1. Respondent is eligible to 
receive fees and expenses under 
EAJA and the Board™s Rules. 
 2 I have examined the answer and 
have determined that it does not 
contain newly discovered or previously unavailable matters.  Further, in 
the event that the full answer was to 
be considered, I conclude that it 
would not change the results set forth in the Order.   
3 For example, had I granted th
e motion to dismiss, Respondent 
would be entitled to appeal that ruling to the Board.  It could not, how-
ever, then add to the record and make additional arguments based 
thereon. 4 The General Counsel™s processing of this case continues to be 
troubling.  As is now apparent, 
there was no dispute concerning Re-
spondent™s eligibility and there were no credibility matters warranting a 

hearing in this case.  The only issues were whether the General Counsel 
was substantially justified and th
e amount of money Respondent was 
entitled to.  Both of thes
e issues were resolved in the Order.  Months 
ago I suggested to the parties that, under these circumstances, my ruling 
on the General Counsel™s motion to dismiss would resolve all issues 
and make this case ready for final disposition.  The General Counsel, 
however, insisted on filing an answer that we now see contained noth-
ing that could not have been submit
ted months ago.  This posture de-
layed the final disposition of the case and caused unnecessary expense.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3042. Respondent is a prevailing party as defined in EAJA and 
the Board™s Rules. 
3. The General Counsel was subs
tantially justified in issuing 
complaint alleging Freid™s unlawful discharged. 
4. The General Counsel was not 
substantially justified in fil-
ing exceptions to my earlier decision in this case. 
5. The General Counsel™s settlem
ent posture in this case was 
not substantially justified.  6. The General Counsel™s motion to strike attorney™s fees 
charged in excess of $125 per hour is granted.   
7. The General Counsel™s motion 
to strike fees and expenses 
associated with the settlement efforts in this case is denied. 
8. The General Counsel™s motion to strike $1200 in fees and 
expenses associated with the br
ief that Respondent prepared but 
that was rejected by the Board is granted. 
[Recommended Order omitted from publication.] 
   